Citation Nr: 0839515	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a total knee replacement, left knee, associated 
with bilateral pes planus.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran's original VA claims file has been lost; the 
current file is a rebuilt one.  The incomplete information 
below is derived from records assembled in an attempt to 
reconstruct the claims file.

The veteran served on active duty from July 1953 to May 1955, 
and from October 1956 to October 1957.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision in which the RO 
denied the above claims.

The Board's decision denying the veteran's claims for 
increased ratings is set forth below.  For the reasons 
expressed below, the issue of entitlement to a TDIU is 
addressed in the remand portion of the decision below and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  The veteran's pes planus most closely approximates a 
moderate level of disability and has been manifested by 
calluses and calcaneal spurs with pain and decreased arch 
without evidence of marked pronation, extreme tenderness of 
the plantar surfaces of the feet or marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation not improved by orthopedic shoes or appliances.

2.  The residuals of a total left knee replacement has been 
manifested by a range of motion of 0 degrees of extension to 
90 degrees of flexion with pain at times and without 
instability and/or evidence of weakness, and do not more 
closely resemble severe weakness and pain, nor ankylosis, nor 
a nonunion of the tibia and fibula with loose motion, 
requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b), 4.1-4.10, 4.40, 4.45, 4.59, 
Diagnostic Code 5276 (2008).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a total knee replacement, left knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.68, 3.321(b), 
4.1-4.10, 4.40, 4.45, 4.59, Diagnostic Codes 5055, 5256, 
5261, 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
        
The United States Court of Appeals for Veterans Claims 
(Court) has also held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a March 2004 pre-rating letter and a May 2008 
post-rating letter provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for increased ratings, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA consistent 
with the holdings in Pelegrini, Dingess/Hartman, and Vazquez-
Flores.  After issuance of each notice described above, and 
opportunity for the veteran to respond, the July 2008 
supplemental statement of the case (SSOC) reflects 
readjudication of the increased ratings claims.  Hence, the 
veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided on appeal.  Pertinent 
medical evidence associated with the rebuilt claims file 
consists of VA treatment records, and the reports of January 
2003, March 2004, November 2005 and January 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.  In 
this regard, the Board notes that, in the July 2004 rating 
decision, the RO noted that the veteran had reported that he 
injured himself in 1981 and started receiving Social Security 
Administration (SSA) disability benefits around 1989.  As the 
SSA determination was more than ten years prior to the 
January 2004 receipt of the veteran's increased rating claims 
and the period in question, the Board finds that a remand to 
obtain such records is not warranted as such records are not 
pertinent to the increased ratings claims decided herein.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the increased rating claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the matters decided on appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods 
from January 22, 2003.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).
 
A. Pes Planus

Historically, in a March 1999 rating decision, the RO 
assigned a 30 percent rating for the veteran's bilateral pes 
planus, effective October 16, 1998.  This increased rating 
was based on a March 1999 VA examination, which showed range 
of motion as within normal limits for all joints.  Sensation 
was intact over all dermatomes of the feet except for a small 
area on the dorsal surface of the left foot.  Muscle testing 
against resistance showed 5/5 in all joints of the feet.  
Deep tendon reflexes were present at the ankle.  Pain was 
constant with or without use.  The veteran's gait was 
nonantalgic without the use of assistive devices and there 
was no limp.  The examiner considered the degree of 
impairment as severe.

The RO assigned the veteran's current 30 percent rating for 
bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 
5276, pertaining to acquired flatfoot.  Under this diagnostic 
code, a 30 percent rating is warranted for severe bilateral 
pes planus (i.e., objective evidence of marked deformity such 
as pronation or abduction, accentuated pain on manipulation 
and use, indication of swelling on use, and characteristic 
callosities).  A maximum 50 percent rating is assigned for 
pronounced bilateral pes planus (i.e., marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or 
appliances).

During a January 8, 2003 VA examination, the veteran reported 
that his foot pain was getting worse for which he took 
Tylenol; that pain flared two to three times a week for one 
to two hours, during which he could not bear weight; that he 
was not currently using orthotics (although some orthotics 
were being made for him); and that he used a walking stick.  
He stated that he was unable to walk more than a half mile or 
to stand for more than 10 minutes and claimed that he had 
worked as a beer salesman until 1982 and stopped because of 
foot pain.  On examination, the veteran's feet revealed 2+ 
distal pulses with no pedal edema.  His bilateral Achilles 
tendons had a valgus deformity and he also had a right hallux 
valgus deformity.  Calluses were noted over the medial 
surface of his right mid-foot and his right heel.  No 
calluses were noted on the left foot at all.  The veteran had 
tenderness over the arches of both feet, which were flat.  He 
had 5/5 motor strength in all ten toes.  X-rays showed right 
foot pes planus with none seen on the left foot.  The 
impression included bilateral pes planus.

During a March 2004 VA examination, the veteran reported that 
his foot pain was getting worse for which he took Tylenol 
with relief; that pain flared two to three times a week for 
one to two hours, during which he could not bear weight; and 
that he was using orthotics and a walking stick as needed.  
He stated that he was unable to walk more than a half mile or 
to stand for more than 10 minutes and claimed that he had 
worked as a beer salesman until 1982 and stopped because of 
foot pain.  The veteran claimed that he had pain every day, 
but not all day on his feet.  On examination, the veteran's 
feet revealed 2+ distal pulses with no pedal edema.  His 
bilateral Achilles tendons had valgus to flexion and he also 
had a right hallux valgus deformity.  Calluses were noted 
over the medial surface of his right mid-foot and his right 
heel which had spread to encompass most of the proximal two-
thirds of the sole of his right foot.  He had some new 
calluses on his left lateral mid-foot.  The veteran had 
tenderness over the arches of both feet and behind the right 
medial malleolus.  The arches were diminished in both feet.  
He had 5/5 motor strength in all ten toes.  His shoes 
appeared to be wearing evenly.  January 2003 x-rays showed 
right foot pes planus with none seen on the left foot.  The 
impression included bilateral pes planus.  The examiner added 
that all of the above joints had no additional limitations by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.

During a November 2005 VA examination, the veteran reported 
that he was only able to walk about 50 feet and that he was 
unable to drive because of foot pain.  He claimed that he had 
pain all day, every day, and that Tylenol was helping less 
and less with the pain.  Otherwise the remainder of his 
complaints were the same as they had been in March 2004.  On 
examination, the veteran's feet revealed 2+ distal pulses 
with no pedal edema.  His bilateral Achilles tendons had 
"valgus [to flexion]."  The veteran had no significant 
callus formation of the feet.  He had tenderness over the 
balls of both feet.  No pain was noted on manipulation of the 
feet.  The veteran had decreased sensation of the toes, 
bilaterally.  His shoes appeared to be wearing evenly.  
Earlier x-rays showed right foot pes planus with none seen on 
the left foot.  The impression included bilateral pes planus.  
In an addendum, the examiner added that there was no pain on 
range of motion or flare-ups on any of the above joints 
except as stated above and that all of the above joints had 
no additional limitations by pain, fatigue, weakness, or lack 
of endurance following repetitive use.

During a January 2008 VA examination, the veteran reported 
that he was only able to walk about 50 feet, was unable to 
stand more than 20 minutes, and was unable to kneel.  He 
stated that his feet flare with cold weather with no 
additional activity restrictions.  The veteran complained of 
pain all day, every day.  He used no orthotics, medications, 
cane or crutch.  On examination, the veteran's the right foot 
Achilles tendon tracked laterally.  The left foot Achilles 
tendon tracked midline.  He had pain on range of motion of 
the right foot.  The veteran had palpable pulses, 
bilaterally.  Calluses involving the entire heel and both 
lateral and medial edges of the foot all the way up to the 
toes with decreased arch were noted on the right foot.  No 
pain was noted on manipulation of the left foot.  A callus 
around the heel and on the lateral edge of the foot to the 
toes with decreased arch were noted on the left foot.  The 
veteran had decreased sensation of the toes, bilaterally.  He 
had pain on palpation of the balls of both feet with 
significant dyshidrosis, bilaterally.  January 2003 x-rays 
showed right foot pes planus with none seen on the left foot; 
and January 2008 x-rays revealed left pes planus and 
calcaneal spurs.  The impression included bilateral pes 
planus with calcaneal spurs and no DeLuca criteria.  In an 
addendum, the examiner added that there was no pain on range 
of motion or flare-ups on any of the above joints except as 
stated above and that all of the above joints had no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

VA treatment records during the entire period in question 
primarily reflect that, on examination, the veteran's 
musculoskeletal system had normal range of motion and no 
clubbing or cyanosis with only some trace edema, on occasion, 
was shown in the lower extremities.  During podiatry follow-
ups for routine and diabetic foot care generally the veteran 
had no new complaints; however, during a primary care 
appointment in June 2004, the veteran complained of pain of 8 
on a scale of 1 to 10 in both feet radiating up his thigh.  
In February 2005, the veteran complained of low back pain 
radiating to the leg.  Lumbar spine x-rays revealed mild 
spondylosis of the lumbar spine and slight anterior wedging 
of T11 and T12.  In February 2004, May 2006, and March 2007, 
calluses were found and debrided without incident.  In April 
2005, the veteran was diagnosed with peripheral vascular 
disease (PVD), following which radial pulses were noted to be 
weak.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 30 
percent for the veteran's bilateral pes planus, for the 
entire period under consideration is not warranted as his 
bilateral pes planus clearly does not approximate the 
"pronounced" level of disability required for the higher 50 
percent rating.  Specifically, there is no evidence 
whatsoever of marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  In fact, all 
examinations of record show that those symptoms have not been 
present during the course of the appeal.  Although tenderness 
over the arches and balls of the veteran's feet was noted on 
VA examinations, such tenderness was never described as 
"extreme" nor was the veteran noted to have marked 
pronation or marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  The Board acknowledges that, 
during the March 2004 VA examination, the veteran reported 
that he was using orthotics and a walking stick, as needed.  
However, during the January 2008 examination, the veteran 
reported that he was not using orthotics, a cane or a brace.  
Moreover, except for a sole primary care appointment in June 
2004, the veteran generally did not complain of foot pain.  
From the evidence of record, some of the pain and the 
weakness that the veteran describes on VA examination appears 
to be associated with his nonservice-connected low back and 
PVD disabilities, not his service-connected pes planus.

The veteran asserts in support of a higher rating that his 
feet are painful, and the Board notes that "extreme 
tenderness of the plantar surfaces of the feet" is one of the 
factors listed among the criteria for the higher 50 percent 
rating.  However, the criteria for the higher rating are 
conjunctive, not disjunctive, which means that all of the 
listed criteria must be present for the rating to be 
assigned.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(holding that the use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision had to be met).  But cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) (holding that only one disjunctive "or" 
requirement had to be met in order for an increased rating to 
be assigned).  Accordingly, the schedular criteria for a 
rating of 50 percent are not met.

The Board acknowledges that the veteran's representative 
asserts that the January 2008 VA examination is inadequate 
because no range of motion studies of the feet were 
performed.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  However, the rating criteria 
delineated in Diagnostic Code 5276, for acquired flatfoot, 
are not predicated on limitation of motion.  Even so, the 
Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.49 and the holding in DeLuca.  As noted, the 
rating criteria for the current 30 percent rating clearly 
incorporate "pain on manipulation and use accentuated" as a 
factor, and an additional level of compensation for pain is 
not appropriate.  The other factors cited (excessive 
movement, weakness, excessive fatigability, or 
incoordination) have not been demonstrated on objective 
examination.  Thus, the Board finds that the criteria for a 
rating in excess of 30 percent for the veteran's bilateral 
pes planus are not met.

B.  Residuals of a Total Left Knee Replacement

Historically, in a February 2003 rating decision, the RO, in 
pertinent part, granted service connection for total knee 
replacement, left knee, as secondary to the veteran's 
service-connected bilateral pes planus, and assigned an 
initial 30 percent rating, effective November 1, 2002, the 
date of receipt of the claim.  This decision was based on a 
VA examination report reflecting that the veteran had a total 
left knee replacement in the early 1990's due to his altered 
gait that was caused by the veteran's service-connected 
bilateral pes planus.  On January 22, 2004, the veteran filed 
a claim for an increased rating for his left knee disability.

The residuals of the veteran's service-connected left total 
knee replacement have been evaluated as 30 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  That 
diagnostic code provides for assignment of a 100 percent 
rating for one year following the implantation of the 
prosthesis.  Thereafter, a 60 percent rating is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum rating 
is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under the provisions of Diagnostic Code 5256, pertaining to 
ankylosis of the knee, a 40 percent rating is assigned for 
ankylosis in flexion between 10 degrees and 20 degrees; a 50 
percent rating is provided for ankylosis in flexion between 
20 degrees and 45 degrees, and a maximum 60 percent rating is 
assigned for extremely unfavorable ankylosis, or ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 4.71a, 
Diagnostic Code 5256 (2008).

Under Diagnostic Code 5261, for limitation of leg flexion, a 
40 percent rating is warranted when leg flexion is limited to 
30 degrees and a maximum 50 percent rating is warranted when 
leg flexion is limited to 45 degrees.  38 C.F.R. 4.71a, 
Diagnostic Code 5261 (2008).

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II (2008).

Under Diagnostic Code 5262, pertaining to malunion of the 
tibia and fibula, a maximum 40 percent rating is assigned if 
there is nonunion of the tibia and fibula with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2008).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 30 
percent for residuals of the veteran's total left knee 
replacement, for the entire period under consideration is not 
warranted.

During a January 8, 2003 VA examination, the veteran reported 
that, in 1993, he had a total left knee arthroplasty because 
of arthritis in the knee thought to be secondary to his 
altered gait caused by his flatfeet.  He complained of pain 
all day, every day, for which he took Tylenol.  The veteran 
stated that he used a walking stick, but no other assistive 
devices.  He reported complaints of knee locking, buckling, 
popping, swelling, but no grinding.  The veteran claimed that 
he was unable to kneel, squat, climb, walk more half a mile, 
lift more than 15 pounds, or stand for more than 10 minutes.  
He indicated that, in December 2002, he was seen by VA for a 
swelling in the popliteal fossa of the left knee from which 
fluid was drained, diagnosis for which was still pending.  On 
examination, the veteran had a 23-cm. well-healed, surgical 
scar on his left knee.  He walked with a limp, but was in no 
acute distress.  Range of motion of the left knee was from 0 
to 90 degrees, with 5/5 motor strength.  No crepitus was 
noted; however, the left knee was grossly enlarged, 
consistent with being an arthroplasty.  He had some tendon 
popping on range of motion testing.  In the popliteal fossa, 
there was a 6 x 6 cm. nodular, firm mass that was not mobile, 
tender or erythematous.  December 2002 x-rays of the left 
knee revealed a total knee arthroplasty without evidence of 
loosening.  The impression included status-post left total 
knee arthroplasty secondary to altered gait, secondary to pes 
planus.

During a March 2004 VA examination, the veteran again 
reported that, in 1993, he had a total left knee arthroplasty 
because of arthritis in the knee thought to be secondary to 
his altered gait caused by his flatfeet.  He complained of 
pain all day, every day, for which he took Tylenol with 
partial relief.  The veteran stated that he used a walking 
stick as needed, but no other assistive devices.  He reported 
complaints of knee locking, buckling, popping, swelling, but 
no grinding.  The veteran claimed that he was unable to 
kneel, squat, climb, walk more half a mile, lift more than 15 
pounds, or stand for more than 10 minutes.  In December 2002, 
he was found to have a Baker's cyst on the left knee.  On 
examination, the veteran had a 23-cm. well-healed, surgical 
scar on his left knee.  His left knee was nontender.  He was 
seen without his orthotic shoes and without his walking 
stick.  The veteran walked with a limp, but was in no acute 
distress.  Range of motion of the left knee was from 0 to 90 
degrees, with 5/5 motor strength.  No crepitus or pain on 
range of motion testing was noted.  The veteran had slight 
anterior slippage.  December 2002 x-rays of the left knee 
revealed a total knee arthroplasty without evidence of 
loosening.  The impression included status-post "[left] knee 
arthroplasty secondary to secondary to [ ] pes planus."  In 
an addendum, the examiner stated that all of the above joints 
had no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.

During a November 2005 VA examination, the veteran reported 
that he was only able to walk about 50 feet and that he was 
unable to drive because of foot pain.  He claimed that he had 
pain all day every day and that Tylenol was helping less and 
less with the pain.  Otherwise the remainder of his 
complaints were the same as they had been in March 2004.  On 
examination, the veteran had a 23-cm. well-healed, surgical 
scar on his left knee.  The veteran walked with a limp with 
no assistive device, although he was seen with orthotic 
shoes.  He was in no acute distress.  Range of motion of the 
left knee was from 0 to 90 degrees, with some pain on 
extension.  Motor strength was 5/5.  No crepitus was noted.  
The left knee was enlarged with some small effusion, with no 
instability.  December 2002 x-rays of the left knee revealed 
a total knee arthroplasty.  The impression included status-
post left knee arthroplasty with bilateral pes planus.  In an 
addendum, the examiner stated that there was no pain on range 
of motion or flare-ups on any of the above joints except as 
stated above and that all of the above joints had no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.

During a January 2008 VA examination, the veteran reported 
that he was only able to walk about 50 feet, was unable to 
stand more than 20 minutes, and was unable to kneel.  He 
stated that he had pain all day, every day, and he complained 
of knee locking, buckling, popping, swelling, but no 
grinding.  The veteran used no brace or medications, but did 
use a cane.  He stated that his knee flares with cold weather 
with no additional activity restrictions.  On examination, 
the veteran had a 22-cm. vertical, midline surgical scar on 
his left knee.  The veteran walked with a limp with no 
assistive device.  He was in no acute distress.  Range of 
motion of the left knee was extension to 0 degrees without 
pain and flexion to 90 degrees, with pain.  There was no 
diminution with repetitive testing.  Motor strength was 5/5.  
There was no crepitus on range of motion testing.  No 
instability, tenderness or warmth was noted.  No DeLuca 
criteria were present.  The left knee was enlarged with some 
small effusion, with no instability.  December 2002 x-rays of 
the left knee revealed a total knee arthroplasty.  The 
impression included veteran with no DeLuca criteria who has a 
left knee arthroplasty with what appears to be crepitus on 
examination.  In an addendum, the examiner stated that there 
was no pain on range of motion or flare-ups on any of the 
above joints except as stated above and that all of the above 
joints had no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.

VA treatment records during the entire period in question 
primarily reflect that, on examination, the veteran's 
musculoskeletal system had normal range of motion and no 
clubbing or cyanosis with only some trace edema, on occasion, 
was shown in the lower extremities.  An April 2003 VA medical 
record confirms that the veteran was diagnosed with a large, 
symptomatic Baker's cyst of the left knee.  During a primary 
care appointment in August 2003, the veteran complained of 
knee pain, particularly on the left.  In February 2005, the 
veteran complained of low back pain radiating to the leg.  
Lumbar spine x-rays revealed mild spondylosis of the lumbar 
spine and slight anterior wedging of T11 and T12.  In April 
2005, the veteran was diagnosed with peripheral vascular 
disease (PVD), following which radial pulses were noted to be 
weak.

Since the veteran's total left knee replacement was performed 
in the early 1990's and the veteran did not file a claim for 
service connection on a secondary basis prior to November 
2002, a 100 percent rating for one year following the 
implantation of the prosthesis, under Diagnostic Code 5055, 
does not apply in this instance.  Similarly, a higher rating 
is not warranted under Diagnostic Codes 5256 and 5262, as the 
veteran's left knee is neither ankylosed nor is there 
evidence of nonunion of the left tibia and fibula with loose 
motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5055, 5256, 5262.

As the above evidence reflects, during the period in 
question, the residuals of the total knee replacement of the 
left knee has been manifested by a range of motion of 0 
degrees of extension to 90 degrees of flexion with pain at 
times and without instability and/or evidence of weakness.  
Such symptomatology approximates less than an intermediate 
degree of residual weakness, pain, or limitation of motion 
due to residuals of a left total knee replacement, under 
Diagnostic Code 5055.

A 60 percent rating is not warranted under Diagnostic Code 
5055, as the evidence from the VA medical records and 
examinations fails to show chronic residuals consisting of 
severe painful motion or weakness in the affected extremity 
as shown on objective testing, which was negative for severe 
instability, and/or weakness or fatigability and only noted 
pain on the extremes of noncompensable ranges of motion from 
0 to 90 degrees.  Thus, a rating in excess of the current 30 
percent disabling is not warranted under Diagnostic Codes 
5261 and 5262.

Finally, the Board has considered whether a separate rating 
under the provisions of 38 C.F.R. § 4.118 for evaluating 
scars is warranted.  However, the evidence of record fails to 
show that the scar is deep and affects an area of 39 sq. cm. 
or more (as the veteran's surgical scar has been described as 
being no more than a 23-cm. well-healed, surgical scar on his 
left knee), or that the scar is unstable or painful on 
examination.  The veteran has not so alleged.  Under these 
circumstances, a separate rating under Diagnostic Codes 7801, 
7802, 7803 or 7804 is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803 or 7804 (2008).


C.  All Disabilities

Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings are appropriate.  However, 
in the present case, the veteran's symptoms remained 
relatively constant throughout the course of the period in 
question and as such staged ratings are not warranted for 
either disability.

The Board also finds that referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for an extraschedular rating is not warranted.  Under 38 
C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2008).  In this case, 
although the veteran maintains that he is no longer employed 
due to foot pain, the totality of the evidence of record does 
not show that the veteran's service-connected lower extremity 
disabilities (bilateral pes planus and residuals of a total 
left knee replacement), either alone or in conjunction with 
each other, result in marked interference of employment.  
During the period in question, the veteran has not been 
hospitalized for either of his service-connected 
disabilities.  Moreover, the Board notes that an October 2007 
primary care note reflects that the veteran stopped by the 
"desk to get a form filled out for "[G]oodwill stating that 
he is able to work." 

In sum, the Board has considered the benefit-of-the-doubt 
rule.  In this case, the preponderance of the evidence shows 
that the veteran's symptoms of his bilateral pes planus and 
residuals of a total left knee replacement more closely 
approximate the criteria for the current ratings, and the 
benefit-of-the-doubt rule is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A rating in excess of 30 percent for bilateral pes planus is 
denied.

A rating in excess of 30 percent for residuals of a total 
knee replacement, left knee, associated with bilateral pes 
planus, is denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the TDIU claim remaining on appeal is warranted.

A TDIU may be assigned when a schedular rating is less than 
total if, when there is only one disability ratable at 60 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  For the above 
purpose of one 60 percent disability, the following will be 
considered as one disability: (1) disabilities of one or both 
lower extremities, including the bilateral factor, (2) 
disabilities resulting from common etiology, or (3) 
disabilities affecting a single body system, e.g., 
orthopedic.  See 38 C.F.R. § 4.16(a) (2008).  A TDIU rating 
may also be assigned on an extra-schedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  In determining whether the 
veteran is entitled to a TDIU, neither his nonservice-
connected disabilities nor his advanced age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran is currently service connected for bilateral pes 
planus and for residuals of a total left knee replacement; 
each are separately rated as 30 percent disabling.  With 
consideration of the bilateral factor, the combined 
disability rating is 60 percent.  The combined 60 percent 
rating, for purposes of consideration of a TDIU, is viewed as 
a single disability rated 60 percent disabling, so the 
veteran at least meets the threshold minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  The 
evidence must also show that he is, in fact, unable to secure 
or follow a substantially gainful occupation as a result of 
the single service-connected disability.  

However, the Board finds that the pertinent medical evidence 
currently of record is insufficient to decide the claim for a 
TDIU, even despite the evidentiary development undertaken 
thus far.  Although the veteran has been examined on four 
separate occasions during the pendency of this appeal, there 
has been little discussion of the impact his service-
connected disabilities have on his employability.  All the VA 
examiners have noted was that the veteran has not been 
employed since 1981 and is retired.  The veteran's statements 
about his employability are conflicting.  The record shows 
that the veteran initially indicated that he was injured and 
had not worked since 1981 because of that injury.  
Subsequently, he claimed that he had not worked since 1981 
because of foot pain and that he had been receiving SSA 
disability benefits since 1989.  More recently, in October 
2007, the veteran asked VA primary care medical personnel to 
fill out a form showing that he was employable so that he 
could work at Goodwill.  The Board therefore concludes that a 
more current examination addressing the impact of the 
veteran's service-connected disabilities on his employability 
is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281 
(1993).

Given the aforementioned, the Board finds that the veteran 
should undergo further VA examination to obtain a medical 
opinion as to whether he is rendered unemployable solely as a 
result of his service-connected physical disabilities.  The 
examiner should clearly opine whether the veteran's service-
connected lower extremity disabilities, either individually 
or in concert with each other, render him unable to obtain or 
retain substantially gainful employment.  The veteran is 
advised that, in keeping with VA's duty to assist, the 
purpose of the requested examination is to obtain information 
or evidence that may be dispositive of the claim for a TDIU.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
Hence, failure to report to the scheduled examination, 
without good cause, shall result in a denial of the claim 
(which is considered a claim for increase).  See 38 C.F.R. § 
3.655(b) (2008).  

As noted above, the record indicates that the veteran 
reported that, in approximately 1989, he started receiving, 
and continues to receive, disability compensation from the 
SSA.  However, the Board notes that once a claimant is 
eligible to receive SSA retirement benefits, disability 
compensation is discontinued by SSA.  While SSA records are 
not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  This is particularly so here, where the veteran has 
reported that, due to the death of the owner of the business 
who had employed him from 1958 to 1981, the owner's successor 
is unable to complete a VA Form 21-4192.  Hence, when VA is 
put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  See Murincsak, see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  

In addition, the Board notes that the veteran receives 
treatment at the Charleston, South Carolina VA Medical Center 
(VAMC) and associated outpatient clinics.  The most recent VA 
records are dated June 16, 2008.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file all outstanding pertinent VA medical records and 
copies of any SSA determination and all medical records 
underlying any such determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159 with respect to 
requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Charleston VAMC and 
associated outpatient clinics all 
outstanding records of evaluation and/or 
treatment of the veteran, from June 18, 
2008 to the present.  In requesting these 
records, the RO must follow the current 
procedures of 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  Request from SSA copies of all 
medical records underlying any decision 
awarding disability benefits to the 
veteran and any other determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  After all available records and/or 
responses are associated with the claims 
file, schedule the veteran for a VA 
orthopedic examination, by an appropriate 
physician, to determine the nature and 
extent of his bilateral pes planus and 
residuals of total left knee replacement 
and whether they render him unemployable.  
The veteran's claim file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the claims 
file was reviewed.

The examination report should set forth 
all objective findings regarding the 
veteran's service-connected bilateral pes 
planus and residuals of a total left knee 
replacement in accord with the latest 
AMIE worksheets for rating pes planus and 
knee disabilities, including range of 
motion measurements.  Then, the examiner 
should provide an opinion as to whether, 
without regard to the veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not ((a 50 percent or greater 
probability) that the veteran's service-
connected bilateral pes planus and 
residuals of a total left knee 
replacement, either alone or together, 
renders him unable to secure or follow a 
substantially gainful occupation.

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
indicate.  All indicated studies should 
be performed, and the rationale for all 
opinions expressed should be provided in 
the report.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  To help avoid future remand, ensure 
that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After completing the requested 
action, and any additional notification 
and development deemed warranted, 
readjudicate the issue of entitlement to 
a TDIU.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
and given an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


